 
 
I 
111th CONGRESS
2d Session
H. R. 4972 
IN THE HOUSE OF REPRESENTATIVES 
 
March 25, 2010 
Mr. King of Iowa (for himself, Mr. Aderholt, Mr. Akin, Mrs. Bachmann, Mr. Barrett of South Carolina, Mr. Bishop of Utah, Mr. Bonner, Mr. Burton of Indiana, Mr. Buyer, Mr. Campbell, Mr. Carter, Mr. Coble, Mr. Duncan, Mr. Fleming, Mr. Gohmert, Mr. Goodlatte, Mr. Griffith, Mr. Hensarling, Mr. Inglis, Mr. Issa, Mr. Johnson of Illinois, Mr. Jones, Mr. Kingston, Mr. Lamborn, Mr. Latta, Mr. Marchant, Mr. McHenry, Mr. Gary G. Miller of California, Mr. Neugebauer, Mr. Pence, Mr. Smith of New Jersey, Mr. Smith of Texas, Mr. Souder, Mr. Tiahrt, Mr. Wamp, Mr. Westmoreland, Mr. Rogers of Alabama, Mr. Olson, Ms. Jenkins, Mr. Broun of Georgia, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, Education and Labor, the Judiciary, Natural Resources, Rules, House Administration, and Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To repeal the Patient Protection and Affordable Care Act. 
 
 
1.Repeal of PPACAEffective as of the enactment of the Patient Protection and Affordable Care Act, such Act is repealed, and the provisions of law amended or repealed by such Act are restored or revived as if such Act had not been enacted.   
 
